Citation Nr: 1139207	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  09-40 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right leg, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from June 1954 to June 1957, from January 1958 to January 1961, and from April 1964 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's October 2009 VA Form 9, Appeal to Board of Veterans' Appeals, in addition to argument regarding the right leg, includes argument regarding an August 2009 rating decision that proposed severance of service connection for peripheral neuropathy of the left leg.  As of October 2009, there was no final decision relating to the severance of service connection for peripheral neuropathy of the right leg, and such a decision was not issued until November 2009.  Therefore, the October 2009 VA Form 9 may not serve as a notice of disagreement for the issue of whether the severance of service connection for peripheral neuropathy of the left leg was proper.  However, the Board also observes that the November 2009 notice letter sent to the Veteran following the final severance of service connection for peripheral neuropathy of the left leg is in error, in that it treats the issue as a reduction in the evaluation for this disability and not a complete severance.  

Therefore, the Veteran must be sent a proper notification letter regarding the severance of service connection for peripheral neuropathy of the left leg, to include his appellate rights, and this matter is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The service medical records are negative for evidence of peripheral neuropathy of the right lower extremity.  

2.  There is no evidence of peripheral neuropathy of the right lower extremity during the first year following the Veteran's final exposure to Agent Orange, and no complaints or evidence of this disability until many years following discharge from service.  

3.  The Veteran's reports of continuity of symptomatology to include those recorded in the August 2006 VA examination report are not credible, in that they are contradicted by the service treatment records and the Veteran's own prior statements to his private physicians. 

4.  The Veteran's current peripheral neuropathy of the right lower extremity was initially diagnosed in 2004; there is no competent medical opinion that relates this disability to either active service or exposure to Agent Orange or other herbicides during service.  


CONCLUSION OF LAW

Peripheral neuropathy of the right leg, to include as due to Agent Orange exposure, was not incurred or aggravated in service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2011).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Veteran was provided with a letters in June 2006 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met.  

The Board finds that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran withdrew his request for a hearing.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed peripheral neuropathy of the right lower extremity as a result of active service.  He notes that he was treated for nerve palsy of the left leg during service and believes that these disabilities are related.  The Veteran further argues that his peripheral neuropathy is related to his exposure to Agent Orange or other herbicides during his service in Vietnam.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected even though there is no record of such diseases during service.  This list of diseases includes acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).  Note (2) to this regulation defines acute and subacute peripheral neuropathy as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6).  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

After careful review of the evidence and the Veteran's contentions, the Board is unable to find that the evidence supports entitlement to service connection for peripheral neuropathy of the right lower extremity. 

The evidence establishes that the Veteran had service in Vietnam from December 1966 to December 1967 and from September 1969 to November 1970.  Therefore, he is presumed to have been exposed to herbicides such as Agent Orange.  However, exposure in and of itself does not constitute a disability.  

A review of the Veteran's service treatment records shows that no complaints, symptoms, or diagnoses pertaining to peripheral neuropathy of the right lower extremity were recorded.  The Veteran did undergo treatment for idiopathic peroneal nerve palsy for the left leg beginning in March 1967.  After receiving treatment, this condition had mostly resolved by April 1967, and a March 1968 Report of Medical Examination found that there was no current evidence of peroneal nerve palsy.  The remainder of the service treatment records was negative for this condition.  At any rate, it should be emphasized that the Veteran's peroneal nerve palsy involved his left leg and not the right, and that the service treatment records are negative for complaints regarding the right leg or a diagnosis of peripheral neuropathy of either leg.

Furthermore, in order for peripheral neuropathy to be presumed to be the result of herbicide exposure, it must manifest within one year of the date of the Veteran's final herbicide exposure.  In this case, the Veteran's last exposure was in November 1970, when he left Vietnam.  Again, the service treatment records are negative for peripheral neuropathy of either leg at any time during active service, including the first year after his return from Vietnam.  Therefore, there is no basis for presumptive service connection for peripheral neuropathy of the right lower extremity.  

Entitlement to service connection for peripheral neuropathy can still be established on a direct basis even if the evidence does not support presumptive service connection.  However, the evidence does not support direct service connection in this instance.  

As has just been demonstrated, there is no evidence of peripheral neuropathy of the right lower extremity during service.  The earliest post service medical evidence of peripheral neuropathy is found in private medical records dated August 2004.  Records from May 2005 show that the Veteran indicated his symptoms had begun three years earlier.  The symptoms initially began in the left leg, but then progressed to the right leg.  The Veteran has continued to receive treatment for his peripheral neuropathy of the right leg since 2005.  None of his private examiners have related the Veteran's peripheral neuropathy to active service or to herbicide exposure during active service.  In fact, these private treatment records state on several occasions that the etiology of the peripheral neuropathy is unknown.  

The Veteran was afforded a VA examination of the peripheral nerves in August 2006.  The claims folder was not available for the examiner's review.  The Veteran reported that he had experienced pain in his right leg during service, which eventually led to treatment and a brace.  About a month later, the condition became manifest in his left leg as well.  The Veteran stated that he had experienced this problem ever since that time.  Following the examination, the diagnosis was peripheral neuropathy.  

The Veteran underwent an additional VA examination of the peripheral nerves in October 2007.  On this occasion, the claims folder was reviewed by the examiner.  The treatment for left peroneal nerve palsy in 1967 while the Veteran was serving in Vietnam was noted.  This was also noted to have resolved, and a March 1968 physical examination had found no residuals of peroneal nerve palsy.  However, within the last 10 years the Veteran had developed a progressively more painful bilateral peripheral neuropathy of the small fiber type with burning dysesthesia and numbness in both feet and legs.  Extensive medical evaluation over the past five years had failed to identify a specific etiology.  Following the examination, the diagnosis was paralysis, incomplete sciatic nerves, bilateral, moderate based on the results of electromyography and nerve conduction studies as well as subjective reports of pain that interfere with normal daily activity.  The examiner opined that the Veteran's current peripheral nerve disability was not caused by or the result of the idiopathic peroneal nerve palsy treated in service.  The examiner further noted that these were two different and separate conditions, and that there was no medical basis to conclude that the inservice left peroneal nerve condition caused or in any way predisposed the Veteran to develop his current peripheral neuropathy.  It was noted that according to a rating decision regarding the Veteran's left leg, the basis for a grant of service connection had been due to Agent Orange exposure.  However, the examiner noted that if that was true, then the right lower extremity as well as other areas of the body would have been expected to have been equally exposed, and therefore to have developed peripheral neuropathy.  

An October 2008 statement from the Veteran notes that he endured his pain as long as he could until 1999, when pain had forced him to retire.  He notes that his pain involved both legs.  The Veteran did not indicate when his peripheral neuropathy of the right leg began in this statement.

In a June 2009 addendum to the October 2007 examination, the examiner opined that there was no evidence of a systemic disability during service leading to the left peroneal nerve palsy.  Peroneal nerve palsy was typically due to compression of the peroneal nerve as it crossed the proximal fibula and was clearly shown to have resolved during service.  An August 2009 addendum by a different VA examiner again emphasized that peroneal nerve palsy and peripheral neuropathy were two separate conditions, and that the inservice condition did not cause the current peripheral neuropathy.  

The evidence does not establish a nexus between the Veteran's peripheral neuropathy of the right leg based on continuity of symptomatology.  The Board notes that the August 2006 VA examination states that the Veteran was treated for right leg pain during service, which was treated with a brace, and indicates that the Veteran had experienced his problem since that time.  However, the examination report also notes that the claims folder was not available for review.  The service treatment records clearly state on numerous occasions that the Veteran's inservice treatment was for his left leg, and not his right.  Furthermore, while the Board notes that the Veteran is competent to report his symptoms, in this case his report that he has experienced right leg symptoms since his inservice treatment is not credible.  His service treatment records include subsequent physical examinations that showed normal neurological findings, and the Veteran denied all pertinent symptoms on Reports of Medical History he completed between 1968 and 1973.  Finally, his reports of continuous symptoms since service are contradicted on several occasions in his private medical records, including the May 2005 record stating that his symptoms began only three years earlier.  The Board concludes that continuity of symptomatology between service and the current diagnosis of the Veteran's disability is not supported by either the medical evidence or by the Veteran's statements.  

Finally, the evidence does not demonstrate a nexus based on medical opinion between the Veteran's peripheral neuropathy of the right leg and active service.  The Veteran's private medical records state that the etiology of this disability is unknown.  The opinions that have been obtained from the VA examiners clearly state that there is no relationship between the peroneal nerve palsy of the left leg for which the Veteran was treated in service and his current peripheral neuropathy.  The examiners have stressed that these are two unrelated disabilities.  Furthermore, although the VA examiners have not offered an explicit opinion regarding the possibility of a relationship between the current peripheral neuropathy and active service, the October 2007 examiner stated that if the left leg symptoms in service had been peripheral neuropathy due to herbicide exposure, then the Veteran would have been expected to have peripheral neuropathy in his other extremities at that time, too.  The implication is that the Veteran's symptoms are not the result of herbicide exposure.  The Board has considered the Veteran's opinion that his peripheral neuropathy is due to herbicide exposure, but he is not a physician, and is not qualified to express a medical opinion as to such a relationship.  In the absence of any evidence of a competent and credible link between the current disability and service, even the low threshold required for an additional examination and opinion have not been met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Therefore, as the preponderance of the evidence is against a finding of service connection on a presumptive basis, and as the preponderance of the evidence is also against a finding of a nexus between the Veteran's current disability and active service based on either continuity of symptomatology or competent medical opinion, entitlement to service connection for peripheral neuropathy of the right lower extremity is not established. 


ORDER

Entitlement to service connection for peripheral neuropathy of the right leg, to include as due to Agent Orange exposure, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


